IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


HELEN DAVIS, M.D.,                          : No. 89 WAL 2017
                                            :
                   Petitioner               :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
             v.                             :
                                            :
                                            :
NVR, INC, RYAN HOMES, MERITAGE              :
GROUP, L.P., STROSCHEIN ROAD                :
ASSOCIATES, L.P., R.F. MITALL &             :
ASSOCIATES, RONALD HARVEY,                  :
RONALD HARVEY EXCAVATING AND                :
SNOWPLOWING, F&F CONSULTANTS,               :
INC., AND LANDSCAPES AND MORE,              :
INC.,                                       :
                                            :
                   Respondents              :


                                       ORDER



PER CURIAM

      AND NOW, this 8th day of August, 2017, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by Petitioner, is:


             Whether a contractor who creates a dangerous condition on
             land is relieved of his duty of reasonable care to subsequent
             users of the land by the fact that the dangerous condition
             was discoverable by either the owner of the land or by the
             user of the land[?]